        Case 1:19-cr-00789-PGG Document 439 Filed 07/09/21 Page 1 of 1




                                          July 9, 2021

By ECF
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York                                       July 12, 2021
40 Foley Square
New York, NY 10007
      Re: United States v. Makeba Simmons, 19 Cr. 789 (PGG)
Your Honor:
       I represent Makeba Simmons in the above-captioned case. For the conference
scheduled next Tuesday, July 13, at 10:30 am, I have a conflict with a previously
scheduled sentencing before the Honorable William F. Kuntz in United States v. Miner,
20 Cr. 554 (E.D.N.Y.). I therefore respectfully request that Donald Duboulay, who is
counsel for codefendant Graciela Borrero, be permitted to stand in for me at the
conference. I have spoken with Ms. Simmons, and she consents. I also note that Ms.
Simmons and the government have reached a tentative resolution to this case and the
parties are finalizing the paperwork.

      Thank you for your consideration.

                                          Respectfully submitted,

                                          /s/ Benjamin Silverman
                                          Benjamin Silverman
                                          Attorney for Makeba Simmons
cc: Donald Duboulay, Esq. (by email)
